                Case 20-10291-amc                  Doc      Filed 05/27/20 Entered 05/27/20 18:15:43                            Desc Main
                                                            Document      Page 1 of 2
Fill in this information to identify the case:
Debtor 1               SONJA D. OGDEN
Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:     EASTERN                    District of PA
                                                                                (State)
Case Number               20-10291 AMC




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                     12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor:            FREEDOM MORTGAGE CORPORATION                        Court claim no. (if known):         2

Last 4 digits of any number you use to
identify the debtor’s account:                       5164

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

      No.
      Yes. Date of last notice:             February 20, 2020



Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow account
disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount, indicate that approval in
parentheses after the date the amount was incurred.
           Description                                                          Dates Incurred                                             Amount

1.        Late Charges
                                                                                                                                (1)   $

2.        Non-sufficient funds (NSF) fees
                                                                                                                                (2)   $

3.        Attorney fees                                                         02/20/2020 – Preparation/Filing of Notice of          $100.00
                                                                                Postpetition Mortgage Fees, Expenses, and
                                                                                Charges                                         (3)
4.        Filing fees and court costs
                                                                                                                                (4)   $
5.        Bankruptcy/Proof of claim fees
                                                                                                                                (5)   $
6.        Appraisal/Broker's price opinion fees
                                                                                                                                (6)   $
7.        Property inspection fees
                                                                                                                                (7)   $
8.        Tax advances (non-escrow)
                                                                                                                                (8)   $
9.        Insurance advances (non-escrow)
                                                                                                                                (9)   $

10.       Property preservation expenses. Specify:_________________
                                                                                                                               (10)   $
11.       Other. Specify:____________________________________
                                                                                                                               (11)   $
12.       Other. Specify:____________________________________
                                                                                                                               (12)   $
13.       Other. Specify:____________________________________
                                                                                                                               (13)   $

14.       Other. Specify:____________________________________
                                                                                                                               (14)   $
Debtor 1        Case   20-10291-amc
                SONJA D. OGDEN                    Doc        Filed 05/27/20 Entered
                                                                             Case Number05/27/20       18:15:43
                                                                                        (if known) 20-10291 AMC                Desc Main
                                                             Document      Page 2 of 2


  The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
  See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Part 2:         Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
information, and reasonable belief.



X /s/ Mario J. Hanyon, Esquire                                                                        Date     May 27, 2020
   Signature


Print:                Mario J. Hanyon, Esq., Id. No.203993                                             Title   Attorney
                    First Name            Middle Name                   Last Name




Company               Phelan Hallinan Diamond & Jones, LLP


Address               1617 JFK Boulevard, Suite 1400


                      Philadelphia, PA 19103

                                                                                                               mario.hanyon@phelanhallinan.
Contact Phone         215-563-7000                                                                   Email     com
